Plaintiff petitions for a rehearing, relying chiefly on the ground that this court usurped the function of the jury in holding as a matter of law that defendant's canning plant was not a place of employment dangerous to the life, health, safety, or welfare of minors.
Plaintiff argues at some length that the findings of the jury are conclusive on all questions of fact, that a jury verdict may not be overturned if supported by evidence, that in this case, the jury made a special finding that defendant's plant was dangerous to the life, health, and safety of young          1 Henrie, and therefore this court is bound by that finding. It may be admitted that the general proposition argued is a correct principle of law and that where there is evidence to support the jury's verdict it will not be overturned by a reviewing court. That, however, is beside the point here involved.
The petitioner fails to see that this case involves a jurisdictional question of law. If Henrie was legally employed, the Industrial Commission had sole jurisdiction. If he were illegally employed, the trial court had sole jurisdiction. Lucas v. Industrial Commission, 108 Utah 2-4 25, 27, 156 P.2d 896, construing the statute as it existed prior to 1945. And whether he was legally or illegally employed depends upon whether his place of employment was dangerous or prejudicial to life, health, safety, or welfare. What is a place of employment "dangerous or prejudicial to the life, health, safety or welfare" of a minor depends on what the legislature meant by that language, and the intent of the legislature is a question of law for the court, and not one of fact for the jury.
Petitioner complains that the decision of this court was based on a principle never raised in the trial court, and not *Page 447 
argued in the briefs of either party. Contrary to petitioner's assertion, the question of the jurisdiction of the court was raised at every turn in the court below, by           5 motion to dismiss the complaint, motion for directed verdict, and request for plenary instruction. However, even if it had not been raised by either party in the court below or here, it is a matter of which we may take cognizance sua sponte.
On re-examination of our opinion and further consideration of Section 14-6-3, U.C.A. 1943, we are of the opinion that we may have construed that section too broadly.
That section reads as follows:
"No minor under eighteen years of age shall be employed, permitted, or suffered to work in any place of employment, dangerous or prejudicial to the life, health, safety or welfare of such minor. It shall be the duty of the Industrial commission of Utah and the said commission shall have power, jurisdiction, and authority, after hearings duly held, to issue general or special orders, which shall have the force of law, prohibiting the employment of such minors in any place of employment dangerous or prejudicial to the life, health, safety, or welfare of such minors."
In construing this section, we said in our opinion [113 Utah . . ., 196 P.2d 487, 489]:
"* * * But the prohibition of the statute is not limited to those places of employment condemned by order of the Industrial Commission; it extends to all places of employment which are dangerous or prejudicial to the life, health, safety or welfare of minors, regardless of whether or not the Industrial Commission shall have prohibited the employment of minors in such places."
In using this language we may have construed too broadly Sec. 14-6-3. By terms of Sec. 14-6-13, violations of any provision of Title 14, Chapter 6 is made a criminal offense. That section reads as follows:
"Whoever employs or permits or suffers any minor to be employed or to work in violation of this chapter, or of any order or ruling issued under the provisions of this chapter, or obstructs the said commission in its enforcement of this chapter, its officers, or agents, or any other person authorized to inspect places of employment under *Page 448 
this chapter, and whoever, having under his control or custody any minor, permits or suffers him to be employed or to work in violation of this chapter, is guilty of a misdemeanor. * * *"
It is a principle too familiar to require citation of authority, that penal statutes, to be constitutional, must be clear and definite in their terms so that there         6 may be known exactly what conduct is prescribed.
As pointed out in our opinion, the word "dangerous" is comparative. It does not set a foot rule standard. It is an accordion word. It is difficult to see how an employer would know as to those industries generally not considered inherently dangerous whether he were guilty of a             7, 8 criminal offense by engaging the services of a minor in his place of business, unless he were prohibited from employing minors, by general or special order of the Industrial Commission, issued pursuant to Section 14-6-3. There are many industries not generally considered or recognized as dangerous, but which might be so considered by the Industrial Commission. An employer should not be subject to criminal sanctions for employing a minor in his place of business, where reasonable minds might differ as to whether such place of business were dangerous within the meaning of the act. On the other hand, there are certain industries and types of work which might be said to be universally considered as dangerous to life, health, and safety. Among these are mining, quarrying, railroading, and manufacturing of explosives and deleterious chemicals. In such industries as these, no order of the commission would be necessary to render unlawful the employment therein of minors.
Of course, any place of employment, not intrinsically or inherently dangerous, might become, in a sense, temporarily dangerous, as a result of negligence on the part of the employer or one of his servants. But that is not the sort of place in which the legislature intended to prohibit the         9 employment of minors. If such were the case, the status of any minor employee would be continuously *Page 449 
shifting from legal to illegal. Such a rule would make the act practically impossible of administration.
It is not necessary here to determine conclusively whether our construction of Sec. 14-6-3 was too broad. We offer this further explanation merely as a caveat to the bench and bar. If we erred we erred in petitioner's favor, and not against him.
Petition denied.
PRATT, C.J., and LATIMER and McDONOUGH, JJ., concur in denying the petition for rehearing.